Case: 1:09-cr-00082-SJD-MRM Doc #: 118 Filed: 09/09/21 Page: 1 of 1 PAGEID #: 430




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI


 UNITED STATES OF AMERICA,                          Case No. l:09-cr-082
                                                           Also l:21-cv-459
        Plaintiff,
                                                    District Judge Susan J. Dlott
       - vs -                                       Magistrate Judge Michael R. Merz

 TERRANCE SMILEY,

        Defendant.




       ORDER ADOPTING REPORT AND RECOMMENDATIONS



       The Court has reviewed the Report and Recommendations of United States Magistrate

 Judge Michael R. Merz(ECF No. 115) to whom this case was referred pursuant to 28 U.S.C. §

636(b) and noting that no objections have been filed thereto and that the time for filing such

 objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

 Recommendations.

       Accordingly, it is hereby ORDERED that Defendant's § 2255 motion be dismissed with

prejudice. Defendant is DENIED a certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

       Pursuant to Fed.R.Civ.P. 58,the Clerk shall enterjudgment to this effect.
       p
-*wgwt <J ,2021.

                                                        District JiS^e Susan J. Dlott
                                                        United Stafes District Court
